- February      10,   1975


The Honorable Preston Stevens                        Opinion   No.    H-   520
County Attorney
Wheeler County                                       Re: County participation    in
P.O.  Box 571                                        construction  of a privateiy
Shamrock,   Texas 79079                              operated livestock   show
                                                     barn.


Dear Mr.   Stevens:

         You have requested our opinion regarding whether the Commissioners
Court of Wheeler County may contribute $50,000.00       toward the construction
of a livestock show barn. which facility would be owned and operated by
the Wheeler County Livestock   Association,  a private‘non-profit  organiza-
tion.

       Article   2372d-2,   VI T. C. S.,   authorizes:

                 [the Commissioners        Court of any county . . . to
                 purchase,   build, or construct     buildings and other
                 permanent improvements         to be used for annual
                 exhibits of horticultural    and agricultural  products,
                 and/or livestock and mineral products of the county.                . .

Payment    must be made from the constitutional           permanent    improvement
fund.

         Although this statute does not itself prohibit a county’s participation
in the construction  of facilities in which the title thereto is vested elsewhere,
article 3, section 52 of the Texas Constitution     contains an affirmative
proscription:

                     Except as otherwise  provided by this section,
                 the Legislature shall have no power to authorize




                                      p.   2346
                                                                                               ,



The Honorable    Preston   Stevens        page 2     (H-520)




                any county, city, town or other political corpora-
                tion or subdivision   of the State to lend its credit
                ,or to grant ptilic  money or thing of value in aid
                of, or to any individual,    association  or corpora-
                tion whatsoever,    or to become a stockholder     in
                such corporation,    association    or company.

         There is no question that the Wheeler County Livestock   Associa-
tion is an “association  or corporation” within the meaning of article 3,
section 52.

        Under the provisions    of article       2372d-3,      V. T. C. S.,    a county may:

                . . . enter into contracts with persons,      firms,   or
                corporations   for complete management       of, the con-
                ducting, maintenance,    use, and operation of such
                exhibits,  buildings and improvements      tin such terms
                as may be agreeable    to the Court, and shall have the
                authority to lease such exhibits,    buildings and improve-
                ments on such terms as may be agreeable          to the Court,
                and shall have the authority to lease such exhibits,
                buildings and improvements     under such terms and
                agreements    as may be satisfactory    to the Commissioners
                Court and the lessee.

The Commissioners        Court thus may permit the Wheeler County Livestock
Association    for adequate consideration    to lease and operate a county
facility.   Sees.     Attorney General Opinions H-472 (1974), H-403      (1973).
Although thccounty      may not contribute to the erection of a show barn by
a private corporation,     it may be possible for the county to contract with
the private corporation     concerning  premises    owned by the county for the
purposes set out in the statute.

                                     SUMMARY

                    A county may not contribute public funds to the
                construction of a facility to be owned and operated
                by a private corporation.

                                                       Very     truly yours,




                                                       Attorney      General     of Texas
                                     p.    234
The Honorable   Preston    Stevens    page 3      (H-520)




APPROVED:




DAVID M.    KENDALL,      First   Asdistant




C. ROBERT HEATH,          Chairman
Opinion Committee




                                      p.   2348